23 Ill. App. 2d 512 (1959)
163 N.E.2d 229
Steven E. Chapin, Plaintiff-Appellee,
v.
Lillian Raven and Robert Blevitzky, Also Known as Robert Blevitt, Defendants-Appellants.
Gen. No. 47,797.
Illinois Appellate Court  First District, Second Division.
December 31, 1959.
Released for publication January 19, 1960.
Joseph Ash and George J. Anos (Howard Harris, of counsel) for defendants-appellants.
Torme, Kanter, and Horwich (Joseph H. Horwich, of counsel) for plaintiff-appellee.
(Abstract of Decision.)
Opinion by JUSTICE KILEY.
Judgment affirmed.
Not to be published in full.